Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to Applicant’s Amendment filed on 02/22/2022. The amendment filed 02/22/2022 has been entered. Applicant had amended claims 1-3, 5-9, 11-15 and 17-18. Applicant has canceled claims 4, 10, and 16.
Claims 1-3, 5-9, 11-15 and 17-18 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 13-17, filed 02/22/2022, with respect to claims 1-3, 5-9, 11-15 and 17-18 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-3, 5-9, 11-15 and 17-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-9, 11-15 and 17-18 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1-3, 5-9, 11-15 and 17-18 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1-3, 5-9, 11-15 and 17-18 are allowed, as the prior art fails to disclose the features in a particular manner as claimed.
The claimed invention is directed to identifying duplicate media content. Prior art reference Mutalik et al. generally teaches converting a first and second data stream into a sequence of events, conducting a similarity assessment between the two data streams, and identifying duplicate data. However, Mutalik does not teach the features of conducting a similarity assessment between the object representations and the dialogue representations of the tuples in the data streams to produce a distance measurement representing a quantity of edits necessary to make the data streams equivalent, as recited in independent claims 1, 7, and 13.
Prior art reference Pilz et al. generally teaches conducting a similarity assessment between two data streams, and as a measure of similarity, calculating a value representing the distance between the two data streams. Pilz also teaches identifying and comparing audio. However, Pilz does not teach selectively identifying duplicate data responsive to the distance measurement, and converting identified audio into text, as recited in independent claims 1, 5, 7, and 13.  
Prior art reference Ren et al. generally teaches comparing two video files by extracting a sequence of features from the video frames, converting the frames comprising representations into a sequence of events, and performing sequence matching to determine duplicate videos. However, Ren does not teach producing a distance measurement representing a quantity of edits necessary to make the object representations and the dialogue representations equivalent, as recited in independent claims 1, 7, and 13.
The cited prior art of Mutalik, Pilz, and Ren when considered individually or in combination does not teach the claimed invention as recited in independent claims 1, 5, 7, and 13. Thus, the reasons for allowance are converting a first and second data stream comprising tuples of object representations and dialogue representations into a sequence of events, conducting a similarity assessment between the object representations and dialogue representations to produce a distance measurement representing a quantity of edits necessary to make the data streams equivalent, and identifying duplicate data responsive to the distance measurement.
Dependent claims 2-3, 6, 8-9, 13-15 and 17-18 are allowable at least for the reasons cited above including all the limitations of the allowable independent base claim upon which they depend.
An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168     
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168